PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/326,485
Filing Date: 15 Jan 2017
Appellant(s): DEKEL, Edo



__________________
Martin D. Moynihan, Reg. No. 40,338
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I.	The present invention is properly interpreted as being directed towards the abstract idea of a mental process
Appellants allege that the present invention is not directed towards the abstract idea of a mental process because the recited claim limitations cannot be practically performed in the human mind, specifically citing the plurality of time points and the complexity of the plurality of patient parameters, e.g. see pgs. 14-15 of Appeal Brief – Examiner disagrees.
Appellants assert that the term “multi-dimensional vector” requires a particularly complex set of data, but Examiner maintains that this represents a narrower interpretation than what is required by the present claim language.  Rather, the present claim language does not require any particular level of complexity for the patient parameters handled by the present invention, outside of the data being “multi-dimensional.”  For example, a combination of the data elements of patient age, sex, and weight, given the broadest reasonable interpretation, would properly be considered a “multi-dimensional vector.”  With this in mind, Examiner asserts that a physician (i.e. a human) would eminently be capable of, and indeed regularly do produce predictions for patients based on “multi-dimensional vectors.”

Appellants further allege that the present invention should be analogized to the PTAB decision reached in US10445382, and that the present invention should similarly not be deemed as being directed towards a mental process, e.g. see pgs. 15-16 of Remarks – Examiner disagrees.
Examiner notes that each appealed case stands on its own facts and merits, and hence the invention at issue in the PTAB decision rendered in US10445382 should not be dispositive of any decision rendered for the present application.  Furthermore, Applicant states that “this reasoning seems to indicate that utilizing computerized systems, dedicated algorithms and databases to perform ‘predictions’ make it more likely that the claims do not recite a mental process,” but the present claims do not even recite any of the aforementioned structural elements.  At most, the present claims recite a “computing platform,” and “computationally [grouping] said subject with a first cohort of patients,” but there is no recitation of any particular computer structure or a dedicated algorithm for grouping the patients.  Rather, the present claims merely nominally claim computer structure of some sort in order to execute the abstract idea, and do not recite any particulars of any mathematical algorithm/operation used to group the patients.  Hence, the decision reached in US10445382 should not influence the present issues on appeal, and furthermore the present invention is distinguishable from US10445382. 

II.	The additional elements of the present invention do not integrate the invention into a practical application and do not represent significantly more than the abstract idea.
	Appellant alleges that the present invention should be patent eligible because it provides the improvements of increasing the efficacy of treatments and more successful treatments in cases with numerous variables, e.g. see pgs. 16-17 of Remarks – Examiner disagrees.
Even assuming, arguendo, that the present claims achieve the improvements asserted by Appellants, these improvements represent improvements to the abstract idea of a mental process, rather than a technological improvement and/or an improvement to the functioning of the computer itself.  

III.	The combination of Ionasec Averill, and Brady renders the claimed subject matter of the independent claims obvious in view of 35 U.S.C. 103
Appellants allege that Ionasec is deficient because it does not “[suggest] that a subject can be grouped to two different cohorts at two different time points for the purpose of identifying a sub-cohort shared by the two cohorts,” e.g. see pg. 23 of Appeal Brief – Examiner disagrees.
Paragraph [0048] of Ionasec states the following:

[0048]	FIG. 9 illustrates disease progression trajectories for coarctation. As illustrated in FIG. 9, the trajectories 902, 904, and 906 represents disease trajectories under different interventions/treatments… According to an embodiment of the present invention, in order to determine the progression trajectories, a non-linear similarity measure is learned and then used to distinguish specific patient groups. This is done by integrating measurements of morphology, dynamics, hemodynamics, material properties, phenotype and therapeutic procedures, obtained at multiple phases along the clinical workflow (i.e. pre-intervention and subsequent follow-ups). Hence, each patient profile is represented as a multi-dimensional vector of features. From the patients in classes, specific to the clinical use cases for a particular cardiovascular disease.

That is, paragraph [0048] of Ionasec teaches tracking disease progression (i.e. over time) for a plurality of patients in order to create a plurality of patient profiles, wherein each patient profile is represented as a multi-dimensional vector of features.  Hence Ionasec is properly cited to teach the claim limitations pertaining to the formation of the multi-dimensional vector for each patient.
Appellants further allege that Ionasec is deficient because “nothing in Ionasec suggests that such a sub-cohort can then be used to identify future treatment,” e.g. see pg. 23 of Appeal Brief – Examiner disagrees.
Examiner firstly notes that Ionasec is not cited to teach the specific claim limitations pertaining to the forming of the patient cohorts and subsets and the prediction of the future treatment, e.g. see pgs. 8-10 of Final Office Action mailed on August 27, 2020.  
Rather, Averill is cited to teach the grouping of patients according to a plurality of criteria, for example based on diseases and time periods, e.g. see Averill paragraphs [0040]-[0043], wherein the patient groupings may be combined, e.g. see Averill paragraph [0049].  Hence, Averill is properly cited to teach the claim limitations pertaining to the forming of patient cohorts based on medical similarity and time.  
Furthermore, regarding the subsets of patients and the estimating of the predicted future treatment, Bardy is cited to teach these features.  For example, Fig. 7 of Bardy shows a plurality of patients represented by numerals 350, 351, and 352, wherein numeral 353 represents a cohort of Patient 1 and 2 based on shared characteristics, and wherein numeral 356 represents a subgroup of shared characteristics shared between numerals 353 and 354.  Additionally, the 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626         
                                                                                                                                                                                               /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.